I recognize that the statute expressly gives the right of "patrolling," and declares the public policy of the state. The statute, however, does not cover the matter of the time, place, or manner of patrolling. To give the right to patrol is one thing, and to regulate the manner and the time and place where it may be done is something else. I do not believe that the legislature intended that the word should be given a meaning so broad as to deprive a city or town of the right to regulate the use of its streets and sidewalks, or to deprive a business house of the right to protect its business if the picketing was destroying it, even though there was nothing that could be said to amount to either fraud or violence. It is a well-known fact that businesses of a certain type can effectually be ruined by picketing in close proximity to the entrance of the business house, and in such numbers as to practically destroy the business.
It is probably correct to say that, in the ordinance, there are one or more provisions which cannot be sustained; but it is not necessary, in view of the theory upon which the majority opinion is written, to go into these at this time.
For the reasons indicated, I dissent.